DETAILED ACTION
This Office Action is in response to Amendment filed January 26, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
On line 3 of claim 1, “a semiconductor device” should be replaced with “the semiconductor device”.
On line 11 of claim 1, “coalesces” should be replaced with “coalesce”.
On line 2 of claim 11, “the substrate surface” should be replaced with “a substrate surface” to avoid indefiniteness.
On line 5 of claim 11, “the” should be inserted before “seeds”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-only the first adjacent openings contribute to the step of forming the cohesive semiconductor structure; if so, it is not clear what the seeds formed in the second adjacent openings do, and whether they remain inactive in the claimed method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Haskell et al. (US 7,208,393)
Regarding claims 1, 2, 5-8 and 10, Haskell et al. disclose a method of making a semiconductor device (Fig. 5(a) or 5(b), and col. 15, lines 60-63), comprising: forming a cohesive semiconductor structure (Fig. 5(a)(ii) or 5(b)(ii)); and forming a semiconductor device in or on the cohesive semiconductor structure (col. 15, lines 60-63), wherein 2 mask 502) of a first III-nitride material (GaN) through a mask (502) provided over a substrate (500), because Applicants further claim that the seed semiconductor material is the same with the subsequently grown semiconductor material in claim 5; growing a plurality of structures (head portions of GaN material above top surface level of mask 502 in Fig. 5(a)(i) or 5(b)(i)) of a second III-nitride semiconductor material (GaN) directly on respective ones of the plurality of semiconductor seeds, because Applicants further claim that the seed semiconductor material is the same with the subsequently grown semiconductor material in claim 5; and planarizing each of the grown plurality of structures of the second III-nitride semiconductor material to cause a shape-transformation of each of the plurality of structures such that the plurality of structures coalesces into a continuous planar layer (Fig. 5(a)(ii) or 5(b)(ii)), wherein the planarizing thereby forms the cohesive semiconductor structure comprising the continuous planar layer having a substantially planar upper surface (claim 1), wherein the step of planarizing involves performing an atomic redistribution of Group III atoms (Ga) of the grown plurality of structures of the second III-nitride semiconductor material (GaN) under heating to form the substantially planar upper surface (col. 11, line 55 - col. 12, line 10), because (a) the claimed atomic redistribution of Group III atoms is inherent during the epitaxial growth of the GaN material at elevated temperatures since any atoms inherently migrate on the growth front to form a semiconductor layer, and (b) Applicants do not specifically claim how the Group III atoms are redistributed, and to what degree (claim 2), the second III-nitride semiconductor material (GaN) is the same Applicants do not specifically claim in which direction the nanowires are elongated, and what the size of the nanowires is, and (b) the head portions of the GaN material in Fig. 5(a)(i) or 5(b)(i)) are nanowires elongated along the direction where the mask stripes are formed (claim 5), wherein the method further comprises a step of forming a semiconductor volume element (GaN material over head portions of GaN in Fig. 5(a)(i) or 5(b)(i)) on each nanowire (head portion of GaN in Fig. 5(a)(i) or 5(b)(i)) (claim 6), and the step of growing the plurality of structures of the second III-nitride semiconductor material (GaN) involves forming a semiconductor volume element (GaN material over head portions of GaN in Fig. 5(a)(i) or 5(b)(i)) on each of the plurality of seeds (bottom portions of GaN material inside SiO2 mask 502) (claim 7), the first III-nitride material (GaN) is GaN or InGaN, and the second III-nitride material (GaN) is GaN, InGaN or AlGaN (claim 8), and the method is carried out in a CVD or VPE machine (col. 11, line 55 - col. 12, line 10), and wherein the steps of growing and planarizing are carried out without intermediate removal of the substrate from the machine (claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Haskell et al. (US 7,208,393)  The teachings of Haskell et al. are discussed above.
Haskell et al. further disclose for the method of claim 1 that planarizing involves the step of merging each of the plurality of structures of the second III-nitride semiconductor material grown directly on seeds formed in first adjacent openings to form the cohesive semiconductor structure, which is also indefinite as discussed above.
Haskell et al. differ from the claimed invention by not showing that said mask is provided with a plurality of openings provided in a heterogeneous pattern over the substrate surface, with a first spacing between the first adjacent openings and a second, larger, spacing between second adjacent openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that said mask can be provided with a plurality of openings provided in a heterogeneous pattern over the substrate surface, with a first spacing between the first adjacent openings and a second, larger, spacing between second adjacent openings, because (a) Applicants do not specifically claim what “a heterogeneous pattern” refers to, and whether the “heterogeneous pattern” is an absolutely perfect isotropic and/or repetitive pattern, and (b) openings in the mask 502 of Haskell et al. can have some size or location variations, albeit small, in lengths, widths, heights and/or spacings due to engineering imperfection of the patterning process of the mask, which has been commonly observed in any semiconductor manufacturing process; in this case, when there is an imperfectly formed mask pattern, said mask would be provided with a plurality of openings provided in a heterogeneous pattern over the substrate surface, .

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciechonski et al. (US 2018/0277713)
Krames et al. (US 8,729,559)
Arena (US 8,278,193)
Keller et al. (US 9,076,927)
Imer et al. (US 7,955,983)
Akita et al. (US 7,351,347)
Uematsu et al. (US 7,772,585)
Motoki et al. (US 6,413,627)
Goto et al. (US 6,890,785)
Arena et al. (US 8,574,968)
Steigerwald et al. (US 7,071,494)
Mori et al. (US 9,834,859)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 28, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815